Citation Nr: 1042189	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-21 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for mitral valve prolapse, to 
include as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from December 1976 to October 
1978. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he developed a mitral valve prolapsed 
as a result of active service.  He notes that he was stationed on 
Enewetak Atoll, where he assisted in cleaning up debris left over 
from the atomic tests that were conducted there 20 years earlier.  
The Veteran notes that he did not have a mitral valve prolapsed 
when he entered service, but that one was noted several years 
after discharge when he enlisted in the National Guard.  He 
believes that the mitral valve prolapse is the result of the 
radiation he was exposed to at Enewetak Atoll.  

The service treatment records are negative for evidence of a 
mitral valve prolapse.  This includes both the entrance and 
separation examinations.  However, his records confirm that he 
was stationed on Enewetak Atoll, and a Record of Occupational 
Exposure to Ionizing Radiation shows that he was exposed to .005 
gamma and X-ray radiation, with a permissible lifetime dosage of 
5.  

Post service treatment records show that the Veteran was found to 
have a midsystolic click of the mitral valve on a September 1982 
National Guard enlistment examination.  Subsequent records 
indicate that the Veteran had mitral valve prolapse, and that he 
eventually underwent valve replacement surgery in November 2000.  

The Veteran has submitted medical literature that discusses the 
causes and risk factors for leaky heart valves and mitral 
regurgitation.  The risk factors included radiation exposure.  

In response to this evidence, the RO in February 2010 forwarded 
the Veteran's claims folder to a VA medical facility in order to 
obtain an opinion as to whether or not the Veteran's mitral valve 
prolapse was the result of active service, including radiation 
exposure during active service.  After a review of the claims 
folder, the examiners noted the Veteran's radiation dosage.  The 
report further states that although the midsystolic click was not 
documented until September 1982, it was certainly possible that 
the click could have been present at the time of his enlistment.  
It explains that clicks can come and go depending on 
cardiodynamics at the time of the examination.  The examiners 
noted that assuming the click was present in September 1982 but 
not on the enlistment examination, it would indicate that the 
physical findings of mitral valve prolapse were not documented 
until 4 years after service at Enewetak.  Based on this evidence, 
the examiners opined that given the minimal radiation exposure 
and lack of evidence from a cardiology specialist that the mitral 
valve prolapse was due to radiation exposure, it was not as least 
as likely as not related to his radiation exposure in service.  
However, the examiner further opined that "Given that the 
veteran had a documented cardiac click on military physical exam 
in 1982, it is at least as likely as not that the veteran had 
early stage mitral valve prolapse while in military service."  

The Board finds that the second portion of the February 2010 
opinion is not clear.  It refers to the click noted on the 1982 
National Guard entrance examination and then says that based on 
this, it is at least as likely as not that the Veteran had early 
stage mitral valve prolapse while in military service.  The 
examination does not indicate if the phrase "mitral valve 
prolapse while in military service" refers to the period of 
active duty from December 1976 to October 1978, or otherwise what 
the basis of this opinion might be.  Therefore, the Board 
believes that this opinion must be clarified before a 
determination is reached in this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the 
examiners who rendered the February 2010 
opinion.  Ask that they clarify their 
opinion.  Specifically, the examiners 
should be asked to opine:
Is it as likely as not that the Veteran's 
mitral valve prolapse that was first noted 
as a click on the September 1982 National 
Guard examination developed during or as a 
result of active service from December 
1976 to October 1978, to include the noted 
radiation exposure?  The reasons and bases 
for this opinion should be provided.  If 
the examiners determine that they are 
unable to render an opinion without resort 
to speculation, they should provide the 
reasons and bases for this, and identify 
the evidence needed to provide the 
requested opinion. 

2.  If and only if the examiners who 
conducted the February 2010 examination 
are no longer available, then forward the 
Veteran's claims folder to a medical 
specialist qualified to render a 
cardiology opinion.  An examination should 
not be scheduled unless the examiner 
believes it is necessary to render the 
requested opinion.  After review of the 
record, the examiner should be asked to 
opinion:
Is it as likely as not that the Veteran's 
mitral valve prolapse that was first noted 
as a click on the September 1982 National 
Guard examination developed during or as a 
result of active service from December 
1976 to October 1978, to include radiation 
exposure during this period?  The reasons 
and bases for this opinion should be 
provided.  If the examiner determines that 
they are unable to render an opinion 
without resort to speculation, they should 
provide the reasons and bases for this, 
and identify the evidence needed to 
provide the requested opinion. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

